     Case 2:08-cv-03017-KJM-JDP Document 299 Filed 09/30/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11

12   FOUR IN ONE COMPANY, INC.,                         Case No. 08-cv-3017 KJM EFB
     on behalf of itself and all others similarly
13   situated,
                                                        STIPULATION AND ORDER TO
14                            Plaintiffs,               CONTINUE STATUS CONFERENCE
15                 v.
16   SK FOODS, L.P., INGOMAR PACKING                    Date:    September 24, 2020
     COMPANY, LOS GATOS TOMATO                          Time:    2:30 p.m.
17   PRODUCTS, SCOTT SALYER, STUART                     Place:   Courtroom 3
     WOOLF and GREG PRUETT,                             Judge:   Hon. Kimberly J. Mueller
18
                              Defendants.
19

20
                    WHEREAS, on September 16, 2014, the United States Bankruptcy Court for the
21
     Eastern District of California entered an order confirming the "Second Amended Joint Plan of
22
     Liquidation of SK Foods, LP and its Substantively Consolidated Affiliates (July 16, 2014)" [Dkt.
23
     No. 4980] (the "SK Foods Bankruptcy Plan") in the Chapter 11 bankruptcy action filed by
24
     Defendant SK Foods, L.P. (Case No. 09-29162-D-11); and
25
            WHEREAS, Class counsel has informed Defendant Scott Salyer of the following facts
26
     relating to SK Foods bankruptcy proceedings; and
27

28
     STIPULATION AND ORDER                          -1-                          CASE NO. 08-CV-03017
     Case 2:08-cv-03017-KJM-JDP Document 299 Filed 09/30/20 Page 2 of 5

 1          WHEREAS, all funds from the Class settlements with Ingomar Packing Company, Los
 2   Gatos Tomato Products, Stuart Woolf and Greg Pruett have been paid and distributed to the Class
 3   and Final Judgment has been entered as to these Defendants in the consolidated cases Four in
 4   One Company v. SF Foods, LP, et al. (Case No. 2:08-cv-03017-KJM-EFB), Diversified Foods
 5   and Seasoning, Inc. v. SK Foods, et al. (Case No. 2:08-cv-03074 KJM-EFB), Bruce Foods
 6   Corporation v. SK Foods, LP, et al. (Case No. 2:09-cv-00027-KJM-EFB), and Cliffstar
 7   Corporation v. SK Foods, LP, et al. (Case No. 2:09-cv-00442-KJM-EFB) (the “Consolidated
 8   Cases”); and
 9          WHEREAS a portion of the funds previously recovered through the SK Foods bankruptcy
10   action have been paid and distributed to the Class in the Consolidated Cases, and the only
11   remaining distributions to the Class are additional funds recovered pursuant to the SK Foods
12   Bankruptcy Plan in the bankruptcy action; and
13          WHEREAS, on January 13, 2020, the Chapter 11 Trustee mailed a check to the escrow
14   agent of Class Counsel for $306,954.36, an amount representing the second distribution to the
15   Class of the Allowed General Unsecured Claim Amount of $10.6 million based on a distribution
16   rate of 2.895796%, which was deposited into the escrow account for this case held by Class
17   Counsel (the “Escrow Account Funds”), and has informed Class Counsel the Chapter 11 Trustee
18   has made final distributions of bankruptcy funds to unsecured creditors and the Class; and
19          WHEREAS, the Chapter 11 Trustee is performing outreach regarding uncashed checks
20   after which time the Trustee will file a motion to address any unclaimed funds or redistributions,
21   if needed, and close the case. The Chapter 11 Trustee informs Class Counsel that there could be
22   one final distribution not expected to be material which would consist of a redistribution of the
23   funds from the uncashed checks and any funds left over in the administrative reserve after closing
24   the case; and
25          WHEREAS, pursuant to the SK Foods Bankruptcy Plan, Class Counsel is in the process
26   of making a pro rata distribution of the Escrow Account Funds to Class members in accordance
27   with the plan of allocation approved by this Court, subject to the fees awarded to Class Counsel
28
     STIPULATION AND ORDER                           -2-                           CASE NO. 08-CV-03017
     Case 2:08-cv-03017-KJM-JDP Document 299 Filed 09/30/20 Page 3 of 5

 1   by the bankruptcy court, and that approximately 87% of the total check value issued has been
 2   cashed with 14 checks which remain uncashed; and
 3           WHEREAS, the claims administrator has determined additional outreach to the available
 4   contacts for the uncashed checks would not be fruitful at this time, due to the continued
 5   unavailability of some employees as a result of Covid-19, and that additional outreach can be
 6   resumed in late September and early October; and
 7           WHEREAS, the Court has a Status Conference scheduled for September 24, 2020;
 8           NOW THEREFORE, the parties hereby stipulate, subject to this Court's approval, that the
 9   September 24, 2020 status conference be continued until December 10, 2020, or any other date
10   convenient for the Court, to address status of the final distributions to the Class and the closing of
11   this action.
12

13   DATED: September 17, 2020                By:     /s/ Arthur N. Bailey, Jr.
                                                    Michael P. Lehmann
14                                                  Arthur N. Bailey, Jr.
                                                    HAUSFELD LLP
15                                                  600 Montgomery Street, Suite 3200
                                                    San Francisco, CA 94111
16                                                  Telephone: (415) 633-1908
                                                    Facsimile: (415) 358-4980
17                                                  mlehmann@hausfeldllp.com
                                                    abailey@hausfeldllp.com
18

19   DATED: September 17, 2020                By: /s/ Steig Olson (as authorized on 9/17/20)
                                                 Stephen R. Neuwirth
20                                               Steig Olson
                                                 QUINN EMANUEL URQUHART & SULLIVAN,
21                                               LLP
                                                 51 Madison Avenue, 22nd Floor
22                                               New York, New York 10010
                                                 Telephone: (212) 849-7000
23                                               Facsimile: (212) 849-7100
                                                 stephenneuwirth@quinnemanuel.com
24                                               steigolson@quinnemanuel.com
25                                                  Class Counsel
26

27

28
     STIPULATION AND ORDER                             -3-                           CASE NO. 08-CV-03017
     Case 2:08-cv-03017-KJM-JDP Document 299 Filed 09/30/20 Page 4 of 5
     DATED: September 17, 2020     By:     /s/ Scott Salyer (as authorized on 9/16/20)
 1                                       Scott Salyer
                                         40501 Road 222, #108
 2                                       Bass Lake, CA 93604
 3                                       Defendant Scott Salyer, Pro Se
 4

 5   DATED: September 17, 2020     By:      /s/ Gregory C. Nuti (as authorized on 9/16/20)
                                         Gregory C. Nuti
 6                                       Kevin W. Coleman
                                         NUTI HART LLP
 7                                       411 30th Street, Suite 408
                                         Oakland, CA 94609
 8                                       Telephone: (510) 506-7152
                                         gnuti@nutihart.com
 9                                       kcoleman@nutihart.com
10                                       Attorneys for Bradley D. Sharp, Chapter 11 Trustee for
                                         SK Foods, LP
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                  -4-                           CASE NO. 08-CV-03017
     Case 2:08-cv-03017-KJM-JDP Document 299 Filed 09/30/20 Page 5 of 5
                                                    ORDER
 1

 2          GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED:

 3          The September 24, 2020 status conference shall be continued until December 10, 2020 to

 4   address the status of the distributions to the Class and the closing of this action.

 5          IT IS SO ORDERED.

 6   DATED: September 30, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                            -1-                              CASE NO. 08-CV-3017
